Citation Nr: 1527616	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2. Entitlement to service for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1952 to March 1955 and from March 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied service connection for tinnitus and bilateral hearing loss.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to an increased rating for a service-connected hernia was raised in a November 2014 statement.  Additionally, in an April 2015 statement, the Veteran raised the claims of entitlement to service connection for chronic headaches with dizziness, a right shoulder condition, gastroesophageal reflux disease (GERD), a sleep disorder to include insomnia, a right elbow condition, bilateral leg cramps, varicocele of the left testicle, deformity of the right index finger, a bilateral knee condition and a mental disorder to include depression and chronic anxiety.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus has been shown to be the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for tinnitus has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  Specifically, he asserts that he was exposed to acoustic trauma associated with firing weapons without the use of hearing protection.

The Veteran's DD-214s show that his military occupational specialties (MOS) were infantry and field artillery.  Notably, the DD-214 for the period of service from July 1963 to July 1965 notes that he received a sharpshooter badge.  The Board finds the Veteran's report of noise exposure to be credible and consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

During the development of the Veteran's claim, he was afforded a VA examination in January 2010, at which time he reported military noise exposure from artillery and gunfire.  It was noted that after service he worked as a locksmith.  The examiner noted a diagnosis of tinnitus and determined that the condition was less likely than not caused by or a result of military noise exposure.  He noted that at the time of separation for service, the appellant had hearing with normal limits.  Additionally, the Veteran reported that the onset of tinnitus was 15 years prior to the examination, which was long after separation from service.  

In statements received in March 2012 and January 2015, the appellant reported that he was constantly exposed to hazardous noise during military service and was not provided hearing protection.  He also endorsed a history of continuous ringing in his ears since service.  He further indicated that he did not know "what ringing in the ears was," which the Board interprets to mean he was unaware of the term tinnitus.

Additionally, during the April 2015 Board hearing, the Veteran testified that he was exposed to noise exposure from artillery and a Howitzer during service.  He also indicated that he first experienced ringing in his ears during military service.  

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  In this case, upon VA examination he indicated an onset of tinnitus 15 years prior to the examination.  However, his later testimony of continuous symptomatology is found to be credible despite this inconsistency.  The Board notes that it is not uncommon for a Veteran to be confused with the examination question as to onset, and in many cases, to include the present case, people are not aware that "tinnitus" means ringing in the ears.  See March 2012 Statement.  Given the in-service noise exposure and the absence of significant post-service exposure, the Board resolves doubt in the Veteran's favor.  

As tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during military service. 

As previously noted, the appellant was afforded a VA examination in January 2010 where he was diagnosed with bilateral sensorineural hearing loss.  The examiner determined that the condition was less likely as not caused by or a result of military noise exposure because the appellant had hearing within normal limits at the time of his separation physical.  

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during service were reported in ASA Units.  Therefore, the military audiogram in this case must be converted from ASA to ISO.

After converting the values (reported in ASA units) for auditory thresholds in the May 1965 separation examination to the new standard (ISO units), it can be seen that the Veteran had some hearing loss at the time of the May 1965 examination.    See Hensely v. Brown, 5 Vet. App. 155, 160 (1993) (establishing that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board notes that audiological testing in January 1952, March 1955, March 1961 and July 1963 was conducted using the whisper test, which demonstrated scores of 15/15 indicating normal hearing acuity.  With a showing of some hearing loss at separation, the VA examiner's finding of normal hearing at the time of the separation examination may not be accurate.  Also, it is unclear as to whether the examiner performed the conversion from ASA units to ISO units.

Finally, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensely v. Brown, 5 Vet. App. 155, 160 (1993). 

Given the deficiencies in January 2010 VA examination and etiological opinion therein, the Board finds that a remand is necessary to obtain a new VA examination and opinion that takes into consideration the fact that there was some degree of hearing loss shown at separation from service after converting the recorded audiological finding from ASA units to ISO units.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss and/or any significant threshold shifts in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


